FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of a Foreign Private Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2011 Commission File Number: 001-13928 Royal Bank of Canada (Exact name of registrant as specified in its charter) 200 Bay Street Royal Bank Plaza Toronto, Ontario Canada M5J 2J5 Attention: Vice-President & Corporate Secretary 1 Place Ville Marie Montreal, Quebec Canada H3C 3A9 Attention: Vice-President & Corporate Secretary (Address of registrant’s principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form20-F o Form40-F x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): o THIS REPORT ON FORM6-K AND THE EXHIBITS HERETO SHALL BE DEEMED TO BE INCORPORATED BY REFERENCE AS EXHIBITS TO ROYAL BANK OF CANADA’S REGISTRATION STATEMENT ON FORMF-3 (FILE NO.333-171806) AND TO BE A PART THEREOF FROM THE DATE ON WHICH THIS REPORT IS FURNISHED, TO THE EXTENT NOT SUPERSEDED BY DOCUMENTS OR REPORTS SUBSEQUENTLY FILED OR FURNISHED. Exhibits are filed herewith in connection with the issuance of the following Senior Global Medium-Term Notes, Series E (collectively, the “Notes”) by Royal Bank of Canada (the “Bank”) on or following the date of this report on Form 6-K, pursuant to the Bank’s shelf registration statement on Form F-3 (File No. 333-171806): Name of Security Date of Pricing Supplement Date of Settlement of Security Principal Amount Bullish Buffered Return Notes Linked to a Basket of Exchange Traded Funds, Due July 31, 2012 August 26, 2011 August 31, 2011 Return Optimization Securities Linked to the S&P 500® Index due on September 28, 2012 August 26, 2011 August 31, 2011 Reverse Convertible Notes Each Linked to a Single Reference Stock August 26, 2011 August 31, 2011 Access Securities With Capped Upside & Contingent Downside Protection Linked to the Dow Jones Industrial AverageSM, due September 3, 2013 August 26, 2011 August 31, 2011 Reverse Convertible Notes Each Linked to a Single Reference Stock August 29, 2011 August 31, 2011 Trigger Phoenix Autocallable Optimization Securities Linked to the iShares® Russell 2000® Index Fund, due on August 31, 2016 August 29, 2011 August 31, 2011 Trigger Phoenix Autocallable Optimization Securities Linked to the SPDR® S&P 500® ETF Trust, due on August 31, 2016 August 29, 2011 August 31, 2011 Trigger Phoenix Autocallable Optimization Securities Linked to the PowerShares QQQ TrustSM, Series 1, due on August 31, 2016 August 29, 2011 August 31, 2011 Trigger Phoenix Autocallable Optimization Securities Linked to the Common Stock of Google Inc. due on August 31, 2012 August 29, 2011 August 31, 2011 Trigger Phoenix Autocallable Optimization Securities Linked to the American Depositary Shares of BHP Billiton Limited due on August 31, 2012 August 29, 2011 August 31, 2011 Trigger Phoenix Autocallable Optimization Securities Linked to the Common Stock of Celgene Corporation due on August 31, 2012 August 29, 2011 August 31, 2011 EXHIBITS Exhibit Description of Exhibit Opinion of Norton Rose OR LLP, Canadian counsel for the Bank, as to certain matters under Canadian, Ontario and Quebec law. Opinion of Morrison & Foerster LLP, as to the validity of the Notes under New York law. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ROYAL BANK OF CANADA By: /s/ Donald Dye Name: Title: Donald Dye Authorized Officer Date: August 31, 2011 ROYAL BANK OF CANADA By: /s/ John Matthews Name: Title: John Matthews Authorized Officer Date: August 31, 2011
